DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi (US 9,100,611) in view of Itoh (US 2005/0024694).
With respect to claim 1, Kishi teaches adjustment image data (e.g. adjustment image data of Figs 3-4, 14-15 col 3 ln 9-18, col 14 ln 5-22) for use in adjusting imaging operation (e.g. for use in image formation, col 9 ln 35-49), the adjustment image data that is stored in a storage of an image forming apparatus (e.g. the adjustment image data is stored in storage 12 of MFP 400 of Fig 1, see col 6 ln 21-24, 41-45, col 9 ln 35-49)  and read from the storage to form an image on a sheet of paper at the time of adjusting an imaging operation of the image forming apparatus (e.g. read from the storage by control unit 15 to form an image on sheet P at the time of 
a single identification mark (e.g. 4a Fig 15A, see also 4b Fig 15B, interpreted as a single identification mark 4) located in the vicinity of a lateral center of the sheet of paper (e.g. located on the upper part of Fig 15A, which is in the vicinity of a lateral center of sheet P11, see col 14 ln 5-22).
However, Kishi fails the single identification mark is located in the vicinity of a longitudinal center of the sheet of paper.
Itoh teaches a mark located in the vicinity of a longitudinal center of the sheet of paper (e.g. a center mark (CM) 2 serves to indicate a center position of the paper in its longitudinal direction [0055])
Kishi and Itoh are analogous art because they all pertain to printing marks on a sheet of paper. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Kishi with the teachings of Itoh to include: the single identification mark is located in the vicinity of a longitudinal center of the sheet of paper, as suggested by Itoh. The benefit of the modification would be to carry a clear identification, as suggested in [0056] of Itoh.  

With respect to claim 2, Kishi teaches the adjustment image data according to claim 1, further comprising: evaluation marks (e.g. edge detection marks 2 Figs 14-4-15, col 13 ln 46-65) located on both lateral sides of the sheet of paper in the vicinity of the longitudinal center of the sheet of paper (e.g. Figs 14-15 disclose that edge detection marks 2 is located on both lateral sides of sheet P10/11 in the vicinity of the longitudinal center of sheet P10/11, as modified by Itoh).
With respect to claim 3, Kishi teaches the adjustment image data according to claim 1, wherein the single identification mark includes a plurality of items of identification information 
With respect to claim 4, Kishi teaches the adjustment image data according to claim 1, wherein the single identification mark includes at least one item of identification information among posture 31Docket No. PRCA-20027-US Status: Final identification information, sheet-number identification information, side identification information, and cassette- number identification information, the posture identification information representing a posture of the sheet of paper set to a reading device, the sheet-number identification information representing in what order the sheet of paper has been output, the side identification information representing a front side or a back side of the sheet of paper (e.g. the triangle and/or circle representing a front side or back side of sheet P11, col 14 ln 5-22), cassette-number identification information representing from which one of paper cassettes the sheet of paper has been fed.
Note: claim 4 requires at least one item of identification information among posture 31Docket No. PRCA-20027-US Status: Final identification information, sheet-number identification information, side identification information, and cassette- number identification information. Examiner considers the side identification information among the items.
With respect to claim 5, Kishi teaches the adjustment image data according to claim 1, wherein when the sheet of paper is set on a platen of a reading device in a first posture (e.g. when the sheet P11 Fig 15 is set on platen 309 of MFP 100 of Fig 1 in a vertical direction i.e. a first posture, as suggested in Fig 3 whereby sheet P’ is set on platen 309 in a vertical direction) or in a second posture, the identification mark is located in a region of the sheet of paper (e.g. the identification mark 4 i.e. 4a Fig 15A is located in a region of sheet P11, the upper part of Fig 15A), the region included in an image reading region of the reading device (the region/upper part of Fig 15A included in an image reading region of the scanner 300 Fig 1, as suggested in Fig 3), the first posture in which a longitudinal direction of the sheet of paper is orthogonal to a 
With respect to claim 6, Kishi teaches adjustment image data (e.g. adjustment image data of Figs 3-4, 14-15 col 3 ln 9-18, col 14 ln 5-22) for use in adjusting imaging operation (e.g. for use in image formation, col 9 ln 35-49), the adjustment image data that is stored in a storage of an image forming apparatus (e.g. the adjustment image data is stored in storage 12 of MFP 400 of Fig 1, see col 6 ln 21-24, 41-45, col 9 ln 35-49)  and read from the storage to form an image on a sheet of paper at the time of adjusting an imaging operation of the image forming apparatus (e.g. read from the storage by control unit 15 to form an image on sheet P at the time of adjusting an image formation of MFP 400 of Fig 1, as suggested in col 6 ln 21-24, 41-45, col 9 ln 35-49), the adjustment image data (e.g. the image data for adjustment of image formation may further include, col 14 ln 5-6) comprising: 
identification marks (e.g. 4a and 4b Fig 15A and Fig 15B respectively) located in the vicinity of a lateral center of the sheet of paper (e.g. located on the upper part of Fig 15A and Fig 15B, which is in the vicinity of a lateral center of sheet P11, see col 14 ln 5-22).
However, Kishi fails the identification marks are located in the vicinity of a longitudinal center of the sheet of paper.
Itoh teaches a mark located in the vicinity of a longitudinal center of the sheet of paper (e.g. a center mark (CM) 2 serves to indicate a center position of the paper in its longitudinal direction [0055])


With respect to claim 7, Kishi teaches an image forming apparatus (e.g. an image forming apparatus 400 Figs 1-2 col 4 ln 22-26) comprising: 
an image forming unit that forms an image on a sheet of paper (e.g. a printer 100 to form a toner image Fig 1 col 4 ln 30-31); 
an image reader that reads the image from the sheet of paper (e.g. a scanner 300 serving as an image reader to read the original col 4 ln 29-30; 
a storage (e.g. storage 12 Fig 2 col 5 ln 65) that stores adjustment image data for use in imaging operation (e.g. that stores adjustment image data, col 6 ln 21-24) and including evaluation marks (e.g. and including edge detection marks 2 of Figs 14-4-15, as suggested in col 13 ln 46-65, column 9, lines 20-25, output image for adjustment); 
a controller (e.g. a control circuit 15 Fig 2) that reads the adjustment image data from the storage (e.g. the control circuit 15 reads the adjustment image data from the storage 12, col 6 ln 21-24), causes the image forming unit to form an adjustment image for use in imaging operation on the sheet of paper according to the read image data (e.g. causes printer 100 to form an (column 9, lines 20-25, output image for adjustment) adjustment image data, Figs 3-4, 14-15 col 3 ln 9-18, col 14 ln 5-22, for use in an image formation, col 9 ln 35-49), causes the image reader to read the adjustment image (e.g. scan Fig 16 S15 and S17), and adjusts an imaging operation in accordance with read data (e.g. Fig 16 S19), wherein the adjustment image data is the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675